No. 11-4231
United States v. Jackson
Page 2

degree felony; possession of criminal tools, a fifth-degree felony; and possession of drug

paraphernalia, a fourth-degree misdemeanor. Jackson pled guilty to three fifth-degree felonies—two

counts of trafficking in drugs and possession of criminal tools—and a fourth-degree misdemeanor

charge of possession of drug paraphernalia. Jackson also agreed to act as a confidential informant

and assist the Lorain police. For these state crimes, Jackson was sentenced to three years’ probation

by the Lorain County Court of Common Pleas.

       Jackson’s federal probation officer filed a violation report alleging that Jackson had

committed two violations of his supervised release: a new law violation and acting as a confidential

informant without permission of the district court. Jackson admitted to the two violations of

supervised release. The district court calculated a United States Sentencing Guideline range of fifty-

one to sixty months and imposed a five-year conditional sentence, held in abeyance pending six

months of GPS-monitored home detention. The district court judge who sentenced Jackson retired

shortly thereafter and the case was transferred to a new judge. The new judge, believing the

conditional sentence was improper, requested briefing on the issue of his authority to change the

sentence. Ultimately, the district court concluded that it had no authority to impose a conditional

sentence, and that it had no choice but to immediately order the imposition of the five-year sentence

that was originally imposed. On appeal, this Court vacated the initial sentence and the subsequent

order putting the sentence into effect, and remanded for de novo resentencing. See United States v.

Jackson, 434 F. App’x 483, 483 (6th Cir. 2011).

       The district court held a resentencing hearing and determined that, pursuant to Sentencing

Guideline 7B1.4(a), Jackson’s Guideline range was fifty-one to sixty months because Jackson had
No. 11-4231
United States v. Jackson
Page 3

committed “Grade A” violations of his supervised release and had a criminal history category of VI.

Jackson argued that he should be sentenced as if he he committed “Grade C” violations because he

had pled guilty to fifth-degree felonies where the authorized maximum term of imprisonment is one

year or less under Ohio law. If based on “Grade C” violations, Jackson’s Guideline range would

have been 8 to 14 months. The district court rejected this argument, finding that the grade violation

does not depend upon the conduct of which a defendant is convicted in a criminal proceeding but

rather upon a defendant’s actual conduct. The district court quoted from the Lorain Police

Department Narrative Supplement Arrest Report that stated Jackson sold Oxycontin pills on two

separate occasions in July and August 2008.

       The district court resentenced Jackson to five years’ imprisonment, the statutory maximum.

Jackson now appeals his sentence, contending that the sentence is unreasonable, and requests bond

pending appeal.

                                                 II.

       We review sentences imposed for supervised release violations “under the same abuse of

discretion standard that we apply to sentences imposed following conviction.” United States v.

Peebles, 624 F.3d 344, 347 (6th Cir. 2010) (internal quotation marks omitted). “The sentence may

be overturned only if it is procedurally or substantively unreasonable.” Id.

       We begin our review by determining whether the sentence imposed was procedurally

unreasonable. Id. “A sentence is procedurally unreasonable if the district court fails to calculate

or improperly calculates the Guidelines range, treats the Guidelines as mandatory, fails to consider

the [18 U.S.C. §] 3553(a) factors, selects a sentence based on clearly erroneous facts, or fails to
No. 11-4231
United States v. Jackson
Page 4

adequately explain the chosen sentence.” Id.; see also Gall v. United States, 552 U.S. 38, 51 (2007).

Whether the district court correctly calculated the Guideline range is “the starting point and the

initial benchmark.” Peebles, 624 F.3d at 347 (quoting Gall, 552 U.S. at 49) (internal quotation

marks omitted).

       Under 18 U.S.C. § 3583(e)(3), a district court may revoke a term of supervised release if it

“finds by a preponderance of the evidence that the defendant violated a condition of supervised

release.” The United States Sentencing Guidelines section 7B1.1(a)(1) defines a “Grade A”

violation of supervised release as “conduct constituting . . . [a] local offense punishable by a term

of imprisonment exceeding one year that . . . is a controlled substance offense.” In determining a

sentence for a supervised release violation, “[t]he grade of violation does not depend upon the

conduct that is the subject of criminal charges or of which the defendant is convicted in a criminal

proceeding. Rather, the grade of the violation is to be based on the defendant’s actual conduct.”

U.S.S.G. § 7B1.1, n.1.

       When determining a sentence, district courts “may consider relevant information without

regard to its admissibility under the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its probable accuracy.” U.S.S.G.

§ 6A1.3(a). “The Federal Rules of Evidence do not apply to supervised release revocation hearings.”

United States v. Chames, 376 F. App’x 578, 581 (6th Cir. 2010) (citing Fed. R. Evid. 1101(d)(3)).

According to Jackson, there was not enough reliable evidence in the record for the district court to

conclude that Jackson’s conduct amounted to “Grade A” violations and the court erred when it based

its decision on information in the Lorain Police Department Arrest Report, specifically alleged
No. 11-4231
United States v. Jackson
Page 5

statements made by a confidential informant, and the original indictment from Lorain County. We

do not endorse the regular use of police reports as evidence in sentencing determinations. In this

case, however, given Jackson’s plea, we do not believe his sentence is procedurally unreasonable.

As the district court explained, it did not need to rely on the accuracy of the confidential informant’s

statements to find that Jackson had engaged in more than one drug sale and that he was involved in

a pattern of conduct. Jackson pled guilty to two counts of trafficking in drugs in Lorrain County.

        The indictment charged him with selling ten Oxycontin pills on one occasion and fifteen

Oxycontin pills on a second occasion—both acts punishable by more than one year under Ohio

law—and Jackson did not dispute this conduct when it was described by the district court at his

hearing. Indeed, Jackson admitted that on one occasion listed in the indictment he was accompanied

by his minor daughter and Jackson, through counsel, conceded that Jackson sold a total of twenty-

five pills. The district court did not abuse its discretion by finding that Jackson’s actual conduct

constituted “Grade A” violations of his supervised release. See United States v. Brownlee, 297 F.

App’x 479, 482-83 (6th Cir. 2008).

        “A sentence may be considered substantively unreasonable when the district court selects a

sentence arbitrarily, bases the sentence on impermissible factors, fails to consider relevant sentencing

factors, or gives an unreasonable amount of weight to any pertinent factor.” United States v.

Conatser, 514 F.3d 508, 520 (6th Cir. 2008). Sentences within the Guidelines range may be

presumed reasonable. Gall, 552 U.S. at 51; United States v. Bolds, 511 F.3d 568, 581 (6th Cir.

2007). “The fact that the appellate court might reasonably have concluded that a different sentence

was appropriate is insufficient to justify reversal of the district court.” Gall, 552 U.S. at 51.
No. 11-4231
United States v. Jackson
Page 6

        Jackson contends that the district court improperly based his incarceration on the need for

rehabilitation. A sentencing court errs when it lengthens a defendant’s sentence to ensure that he

receives rehabilitative treatment. Tapia v. United States, 131 S. Ct. 2382, 2393 (2011). A review

of the sentencing hearing transcript indicates that the district court did not “calculate[] the length of

[the] sentence to ensure that [Jackson] receive certain rehabilitative services,” as the Supreme Court

prohibited in Tapia. 131 S. Ct. 2393; see also United States v. Tolbert, No. 10-6467, 2012 WL
413806, at *5 (6th Cir. Feb. 10, 2012) (“While the district court did allude to [the defendant's]

mental health issues and conclude that he would benefit from treatment, we find that the district

court did not impermissibly impose or lengthen [the defendant’s] sentence to enable him to complete

a treatment program or promote his rehabilitation.”). The district court did not abuse its discretion

or improperly consider rehabilitation in sentencing Jackson.

        Jackson also contends that the district court erred by failing to consider Jackson’s age and

health when determining his sentence. The sentencing transcript reflects that the district court did

consider Jackson’s request for leniency because of his age and health conditions but determined that

because he was suffering from the same ills at the time of his supervised release violations, any

effects of his age and health problems were not so severe as to warrant leniency in this case. The

district court also considered Jackson’s lengthy prior record, his relationship with his daughter and

the need for the sentence imposed. The district court did not fail to consider Jackson’s health or

otherwise impose an arbitrary sentence in this case.
No. 11-4231
United States v. Jackson
Page 7

                                             III.

       For these reasons, we AFFIRM the judgment of the district court. Jackson’s request for

bond pending appeal is DENIED as MOOT.